DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 14-22 are pending. Claims 21 and 22 are new. Claims 1-13 have been cancelled.
Election/Restrictions
Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/27/2022.
Applicant’s election without traverse of Species C (claims 14-20) in the reply filed on 11/27/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 is written in Markush form because it recites a list of alternatives for the:
near access electronic key;
near access electronic identifier;
far access electronic key;
configuration for an identified match between the near access electronic key;
and the near access electronic key identifier;
and 
configuration for the vehicle door lock a vehicle engine start lock,
wherein the list of alternatives is not a closed grouping. Furthermore, the recited alternatives results in endless number of alternatives recited are so expansive that persons skilled in the art cannot determine the metes and bounds of the claimed invention.
Claim 20 recites the limitation "the keyboard" in 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14, 16 and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by TYAGI (U.S. Patent 10,538,220).
Note, the claimed featured of the instant application shall receive the benefit of an earlier filing date only in instances where a claimed features is supported by the disclosure of the priority document.
Regarding claim 14,
Tyagi teaches a key and lock set for a vehicle, comprising: 
 an electronic lock set with both vehicle door lock and vehicle engine start lock (col. 11:23-29 and col. 11:38-41 teach "Software stored in the memory and executable by the processor of the BCM 26 enables the BCM 26 to direct one or more vehicle functions or operations including, for example, controlling central locking, air conditioning, power mirrors, controlling the vehicle primary mover (e.g., engine, primary propulsion system), and/or controlling various other vehicle modules....For example, these vehicle access functions include unlocking/locking the vehicle doors and starting the ignition or primary propulsion system of the vehicle. "); 
a near access electronic key, comprising at least one of a contactless RFID card, a contactless RFID key tag, a contact type IC card, a contact type magnetic card, a passcode or a biometric for lock (see fob 14 in fig. 1, disclosed in col. 1:27-29 as utilizing shortwave communication); 
a near access electronic key identifier comprising at least one of an electronic key reader, an input keypad or an identifier that is mounted inside the vehicle with one accessible from outside of the vehicle for the vehicle door lock and another accessible from inside of the vehicle for the vehicle engine start lock (col.16:20-26 teaches that fob 14 may  be inserted into a slot having a port 46 facilitating data transmission between the fob and the vehicle); 
a far access electronic key, comprising a standalone key, or a portable electronic appliance with key software or key hardware, wherein the portable electronic appliance comprises at least one of a cell phone, a smart phone, a tablet, a computer, a smart watch, a digital camera or a digital multimedia player (col. 1:10-19 teaches a smartphone for sending/receiving data between itself and a vehicle; col. 7:65-col. 8:2); 
a far access electronic key identifier set mounted inside the vehicle, which is accessible from outside of the vehicle for the vehicle door lock and is accessible from inside of the vehicle for the vehicle engine start lock (col.1:15-19 teaches that the smart phone may unlock the vehicle and start the vehicle); 
wherein: 
both the vehicle door lock and the vehicle engine start lock are configured to be unlocked by the near access electronic key upon an identified match by the near access electronic key identifier of the electronic key reader, the input keypad or the identifier (col. 1:15-19 teaches that fob 14 and phone 90 function to start the engine and to access the vehicle; col. 8:52-67 teaches that phone functionality as claimed; column 11:54 – col. 12:12 teaches the fob functionality claimed);
 	the identified match between the near access electronic key and the near access electronic key identifier is configured to have a valid time period, an unlimited time period, a limited number of usages, or unlimited usage (col. 9:16-21 teaches that the key fob in enabled for a time period, has an expiration time or a length of time); 
the identified match configuration of the near access electronic key identifier accessible from outside of the vehicle for the vehicle door lock is the same or different from that accessible from inside of the vehicle for the vehicle engine start (met by the specification of Tyagi which teaches performing an authentication process before effecting vehicle functionality);
 	both the vehicle door lock and the vehicle engine start lock are configured to be unlocked by the far access electronic key upon the match identification by key operation, or approaching operation with rolling code or fixed code wireless identification method with the far access electronic key identifier (column 8:52-57 teaches “In some embodiments, the HWD 90 acts as a passive entry key (e.g., a passive entry/passive start (PEPS) key, a smart key). For example, as discussed above, the HWD may be provided a virtual vehicle key (e.g., a cryptographic token) or other information that authorizes the device to access the vehicle.”, corresponding to at least “key operation” or “fixed wireless…” ); and 
the near access electronic key and the far access electronic key are configured to unlock both the vehicle door lock and the vehicle engine start lock independently (col. 9:23-25 teaches fob 14 that can access a vehicle cabin; col. 9:30-33 teaches that the fob may start the engine; also see column 12:9-12; column 1:15-19 which teaches that a smartphone operates to unlock the vehicle and to start the engine).
Regarding claim 16,
Tyagi teaches an electronic passcode input keypad that is mounted inside of the vehicle and accessible from inside of the vehicle (col. 10:6-11 teaches interior user interfaces 52-58), wherein:
 the vehicle engine start lock is configured to be unlocked by the lock passcode upon the passcode match with the keypad, regardless of whether the near access or/and far access electronic key unlocks the vehicle door lock or the vehicle engine start lock (col. 23-7-11 teaches using interface 58 to select access modes comprising at last a valet mode; col. 5:32-36 teaches that the valet mode permits driving of the vehicle under specified conditions); and 
both the vehicle door lock and the vehicle engine start lock are configured to be unlocked by the near access or/and far access electronic key upon the match identification with the electronic key identifier, regardless of whether the passcode for lock is configured to unlock the vehicle engine start lock(col. 12:6-11 of Tyagi teaches that the key fob shall unlock the vehicle doors and start the engine without restriction).
Regarding claim 22,
Tyagi teaches that the near access electronic key identifier or far access electronic key identifier for the vehicle door lock Is powered by an internal battery of the vehicle, an external removable battery, or a connector for an external power supply (col. 16:20-26 teaches a vehicle including a slot and a port to receive the fob, thus being powered by at least one of the methods recited).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over TYAGI (U.S. Patent 10,538,220) in view of SALTER (U.S. Publication 2020/0233540).
Regarding claims 15, 20 and 21,
Tyagi teaches the key and lock set of claim 14 comprising an electronic passcode input keypad that is mounted inside of the vehicle (see user interfaces 52-58 in col. 10:6-11), but fails to teach the limitations further recited in claim 15.
Salter teaches a passcode input keypad that is mounted inside of the vehicle and accessible from outside of the vehicle (see keypad 20 as shown in fig. 1), the vehicle door lock is configured to be unlocked by the lock passcode upon the passcode match with the keypad, regardless of whether the near access or/and far access electronic key unlocks the vehicle door lock or the vehicle engine start lock (neither Tyagi nor Salter teach that access keys or keypads are functionally impacted by the operations of further access key devices); and 
both the vehicle door lock and the vehicle engine start lock are configured to be unlocked by the near access or/and far access the electronic key upon the match identification by the electronic key identifier, regardless of whether the passcode for lock is configured to unlock the vehicle door lock (col. 12:6-11 of Tyagi teaches that the key fob shall unlock the vehicle doors and start the engine without restriction).
Before the effective filing date of the invention, it would have been obvious to modify the Tyagi system per the teachings of Salter, providing a keypad which is accessible from outside of the vehicle as claimed, for the purpose of allowing a user to activate a door lock/unlock function without requiring that they have the near/far access key in their possession.
Allowable Subject Matter
Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to teaches the key and lock set of claim 14, further wherein:
 the key and lock set is configured for a door;
 the key and lock set further comprises a keyboard mounted outside the door and configured to access the lock by accessing from outside the door; 
the keyboard is not removable from outside the door; and 
the keyboard is removable from inside the door through a mounting fastener or a cover.
Claims 18 and 19 are objected to due to their dependency upon base claim 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497. The examiner can normally be reached M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE PENDLETON/Primary Examiner, Art Unit 2689